


117 HRES 547 IH: Calling for the continued support of Afghan women and girls after the drawdown of American troops.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 547
IN THE HOUSE OF REPRESENTATIVES

July 21, 2021
Ms. Manning (for herself, Mrs. Kim of California, Mr. Keating, Mr. Wilson of South Carolina, Ms. Wild, Ms. Salazar, Ms. Dean, Mr. Meijer, Mrs. Watson Coleman, Ms. Tenney, Mr. Johnson of Georgia, Mr. Auchincloss, Ms. Lois Frankel of Florida, Mr. Cicilline, Ms. Jackson Lee, Ms. Scanlon, Ms. Titus, Ms. Houlahan, Mr. McGovern, Ms. Jacobs of California, Mrs. Bustos, Mr. Carter of Louisiana, Mr. Soto, Ms. Meng, Ms. Schrier, Mr. Moulton, Mrs. Hayes, Mr. Lynch, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Calling for the continued support of Afghan women and girls after the drawdown of American troops.


Whereas President Biden has announced the United States will withdraw all United States forces from Afghanistan by September 11, 2021; Whereas the Government of Afghanistan and the Taliban are currently engaged in a peace negotiation process;
Whereas decades of conflict and the emergence of the Taliban in the 1990s sharply diminished the rights of women and girls in Afghanistan; Whereas women and girls in Afghanistan suffered enormous anguish under Taliban rule;
Whereas the Taliban government brutally oppressed women, including by prohibiting women and girls from attending school, banning women from working, and perpetrating egregious acts of violence such as rape; Whereas, following the 2001 invasion of Afghanistan and subsequent overthrow of the Taliban government, opportunities for women in Afghanistan have dramatically improved;
Whereas Afghan women are now able to vote, attend school, work, and run for elected office; Whereas Afghan women have assumed leadership roles such as ministers, provincial governors, judges, police officers, members of Parliament, and journalists, and are an important part of Afghan civil society;
Whereas Afghan women and girls tragically remain targets of violence, recently illustrated on May 8, 2021, when terrorists killed at least 85 people and wounded more than 100 people in three explosions near a high school for girls in Kabul; Whereas the Taliban’s history of brutality against women and the absence of significant female representation throughout negotiations have created concern for the future of women in Afghanistan; and
Whereas President Biden has pledged the United States will continue to support the rights of Afghan women and girls by maintaining significant humanitarian and development assistance: Now, therefore, be it  That the House of Representatives—
(1)condemns acts of violence against Afghan women and girls and any effort to limit the ability of women and girls to vote, work, obtain an education or otherwise participate in the civic affairs of Afghanistan; (2)commits to continued assistance to support the advancement of women’s and girls’ education and access to employment and their full participation in Afghan society; and
(3)urges the Administration to ensure that Afghan women, youth, and other marginalized groups including from rural and urban provinces are meaningfully participating and engaging in all peace talks.  